On Petition for a Rehearing.
Elliott, J.
We adhere to our opinion that the verdict in this case is not such as a judgment can be pronounced upon, and that the motion for a venire de novo should have been sustained.
It is not possible on the face of the verdict to determine what the judgment shall be, for it can not be ascertained whether the jury intended to award a recovery to the jdaintiff or to the defendant. If the defendant was entitled to three hundred dollars, as the jury find, on his counter-claim, then, of course, the plaintiff could not recover; if, on the other hand, the plaintiff was entitled to recover eight hundred dollars — and so the jury find — the defendant could not recover anything on his counter-claim. In this state of conflict in the finding of the jury, the only thing for the trial court to do, after receiving the verdict, was to award a venire de novo. Doubtless that court might properly have ordered a correction of the verdict before the discharge of *77the jury, but after their discharge this, of course, could not be done.
Filed May 19, 1888.
Petition overruled.